EXHIBIT 10.3
 
AMENDED AND RESTATED SECURITY AGREEMENT
 
This Amended and Restated Security Agreement (the “Agreement”) dated as of
August 3, 2011, is entered into by and among Multimedia Games, Inc., a Delaware
corporation (formerly known as MegaBingo, Inc.) (“Multimedia”), and MGAM
Systems, Inc., a Delaware corporation (“MGAM”, together with Multimedia,
“Borrowers”, and each a “Borrower”) and such other entities which from time to
time become parties hereto (collectively, including the Borrowers, the “Debtors”
and individually each a “Debtor”) and Comerica Bank (“Comerica”), as
Administrative Agent for and on behalf of the Lenders (as defined below) (in
such capacity, the “Agent”).  The addresses for the Debtors and the Agent, as of
the date hereof, are set forth on the signature pages attached hereto.
 
RECITALS
 
A.           Borrowers, Agent and certain financial institutions are parties to
a Revolving Credit Agreement dated as of April 27, 2007, as amended by the
Amendment to Credit Agreement dated October 26, 2007, the Second Amendment to
Credit Agreement dated December 20, 2007, the Third Amendment to Credit
Agreement dated July 22, 2009, and the Fourth Amendment to Credit Agreement
dated April 6, 2010 (the “Prior Credit Agreement”), pursuant to which the
financial institutions extended certain financial accommodations to the
Borrowers, as provided therein.
 
B.           Pursuant to the Prior Credit Agreement, the Borrowers, Multimedia
Games Holding Company, Inc., a Texas corporation (formerly known as Multimedia
Games), MegaBingo International, LLC, a Delaware limited liability company, MGAM
Systems International, Inc., a Delaware corporation (which has since merged with
and into MGAM Systems, Inc.), Innovative Sweepstakes Systems, Inc., a Delaware
corporation (which has since merged with and into Multimedia Games Holding
Company, Inc., a Texas limited liability company), and MGAM Services, L.L.C., a
Delaware limited liability company (which has since merged with and into
Multimedia) (collectively, the “Original Debtors”) executed and delivered to
Agent, for the benefit of the lenders under the Prior Credit Agreement, a
Security Agreement dated as of April 27, 2007, granting Liens on the assets and
property of the Original Debtors to secure payment and performance of the
indebtedness of Borrowers under the Prior Credit Agreement (“Prior Security
Agreement”).
 
C.           Borrowers have requested refinancing of the indebtedness under the
Prior Credit Agreement together with new credit facilities.  Certain of the
lenders under the Prior Credit Agreement, together with certain new lenders are
willing to provide the refinancing and new credit facilities on the terms and
conditions of the Amended and Restated Credit Agreement dated as of August 3,
2011, among Borrowers, Agent and the financial institutions from time to time
signatory thereto (collectively the “Lenders” and individually a “Lender”),
pursuant to which the Lenders have agreed to extend financial accommodations to
the Borrowers, as provided therein (“Credit Agreement”).
 
D.           As a condition to entering into and performing their respective
obligations under the Credit Agreement, the Agent and the Lenders have required
that the Prior Security Agreement be amended and restated and that each of the
Debtors provide to Agent, for and on behalf of the Lenders this Agreement.
 
E.           The Debtors have directly and indirectly benefited and will
directly and indirectly benefit from the transactions evidenced by and
contemplated in the Credit Agreement and have consented to the execution and
delivery of the Credit Agreement.
 
F.           The Agent is acting as Agent for the Lenders pursuant to Section 12
of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the adequacy, receipt and sufficiency of which are hereby
acknowledged, and to induce each of the Lenders to enter into and perform its
obligations under the Credit Agreement, each of the Debtors hereby agrees with
Agent that the Prior Security Agreement is hereby amended and restated in its
entirety as follows:
 
ARTICLE 1
Definitions
 
1.1          Definitions.  As used in this Agreement, capitalized terms not
otherwise defined herein have the meanings provided for such terms in the Credit
Agreement.  References to “Sections,” “subsections,” “Exhibits” and “Schedules”
shall be to Sections, subsections, Exhibits and Schedules, respectively, of this
Agreement unless otherwise specifically provided.  All references to statutes
and regulations shall include any amendments of the same and any successor
statutes and regulations.  References to particular sections of the UCC should
be read to refer also to parallel sections of the Uniform Commercial Code as
enacted in each state or other jurisdiction which may be applicable to the grant
and perfection of the Liens held by the Agent for the benefit of the Lenders
pursuant to this Agreement.
 
The following terms have the meanings indicated below, all such definitions to
be equally applicable to the singular and plural forms of the terms defined:
 
“Account” means any “account,” as such term is defined in Article or Chapter 9
of the UCC, now owned or hereafter acquired by a Debtor, and, in any event,
shall include, without limitation, each of the following, whether now owned or
hereafter acquired by such Debtor: (a) all rights of such Debtor to payment for
goods sold or leased or services rendered, whether or not earned by performance,
(b) all accounts receivable of such Debtor, (c) all rights of such Debtor to
receive any payment of money or other form of consideration, (d) all security
pledged, assigned or granted to or held by such Debtor to secure any of the
foregoing, (e) all guaranties of, or indemnifications with respect to, any of
the foregoing, and (f) all rights of such Debtor as an unpaid seller of goods or
services, including, but not limited to, all rights of stoppage in transit,
replevin, reclamation and resale.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in Article or
Chapter 9 of the UCC, now owned or hereafter acquired by a Debtor, and shall
include both electronic Chattel Paper and tangible Chattel Paper.
 
“Collateral” has the meaning specified in Section 2.1.
 
“Collateral Compliance Report” shall mean a report in the form attached hereto
as Exhibit C.
 
“Computer Records” means any computer records now owned or hereafter acquired by
any Debtor.
 
“Copyright Collateral” shall mean all Copyrights and Copyright Licenses of the
Debtors.
 
“Copyright Licenses” shall mean all license agreements with any other Person in
connection with any of the Copyrights or such other Person’s copyrights, whether
a Debtor is a licensor or a licensee under any such license agreement,
including, without limitation, the license agreements listed on Schedule
1.1 hereto and made a part hereof, subject, in each case, to the terms of such
license agreements and the right to prepare for sale, sell and advertise for
sale, all inventory now or hereafter covered by such licenses.
 
 
2

--------------------------------------------------------------------------------

 
 
“Copyrights” shall mean all copyrights and mask works, whether or not
registered, and all applications for registration of all copyrights and mask
works, including, but not limited to all copyrights and mask works, and all
applications for registration of all copyrights and mask works identified on
Schedule 1.1 and including without limitation (a) the right to sue or otherwise
recover for any and all past, present and future infringements and
misappropriations thereof; (b) all income, royalties, damages and other payments
now and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all Copyright Licenses entered into in connection
therewith, and damages and payments for past or future infringements thereof);
and (c) all rights corresponding thereto and all modifications, adaptations,
translations, enhancements and derivative works, renewals thereof, and all other
rights of any kind whatsoever of a Debtor accruing thereunder or pertaining
thereto.
 
“Deposit Account” shall mean a demand, time, savings, passbook, or similar
account maintained with a bank.  The term does not include investment property,
investment accounts or accounts evidenced by an instrument.
 
“Document” means any “document,” as such term is defined in Article or Chapter 9
of the UCC, now owned or hereafter acquired by any Debtor, including, without
limitation, all documents of title and all receipts covering, evidencing or
representing goods now owned or hereafter acquired by a Debtor.
 
“Domestic Subsidiary” means any Subsidiary of a Debtor organized under the laws
of any jurisdiction within the United States.
 
“Equipment” means any “equipment,” as such term is defined in Article or Chapter
9 of the UCC, now owned or hereafter acquired by a Debtor and, in any event,
shall include, without limitation, all machinery, equipment, furniture, trade
fixtures, tractors, trailers, rolling stock, vessels, aircraft and Vehicles now
owned or hereafter acquired by such Debtor and any and all additions,
substitutions and replacements of any of the foregoing, wherever located,
together with all attachments, components, parts, equipment and accessories
installed thereon or affixed thereto.
 
“Foreign Subsidiary” shall mean any Subsidiary of a Debtor that is not a
Domestic Subsidiary.
 
“General Intangibles” means any “general intangibles,” as such term is defined
in Article or Chapter 9 of the UCC, now owned or hereafter acquired by a Debtor
and, in any event, shall include, without limitation, each of the following,
whether now owned or hereafter acquired by such Debtor: (a) all of such Debtor’s
Intellectual Property Collateral; (b) all of such Debtor’s books, records, data,
plans, manuals, computer software, computer tapes, computer disks, computer
programs, source codes, object codes and all rights of such Debtor to retrieve
data and other information from third parties; (c) all of such Debtor’s contract
rights, commercial tort claims, partnership interests, membership interests,
joint venture interests, securities, deposit accounts, investment accounts and
certificates of deposit; (d) all rights of such Debtor to payment under chattel
paper, documents, instruments and similar agreements; (e) letters of credit,
letters of credit rights supporting obligations and rights to payment for money
or funds advanced or sold of such Debtor; (f) all tax refunds and tax refund
claims of such Debtor; (g) all choses in action and causes of action of such
Debtor (whether arising in contract, tort or otherwise and whether or not
currently in litigation) and all judgments in favor of such Debtor; (h) all
rights and claims of such Debtor under warranties and indemnities, (i) all
health care receivables; and (j) all rights of such Debtor under any insurance,
surety or similar contract or arrangement.
 
“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
 
 
3

--------------------------------------------------------------------------------

 
 
“Instrument” shall mean any “instrument,” as such term is defined in Article or
Chapter 9 of the UCC, now owned or hereafter acquired by any Debtor, and, in any
event, shall include all promissory notes (including without limitation, any
Intercompany Notes held by such Debtor), drafts, bills of exchange and trade
acceptances, whether now owned or hereafter acquired.
 
“Insurance Proceeds” shall have the meaning set forth in Section 4.4.
 
“Intellectual Property Collateral” shall mean Patents, Patent Licenses,
Copyrights, Copyright Licenses, Trademarks, Trademark Licenses, trade secrets,
registrations, goodwill, franchises, permits, proprietary information, customer
lists, designs, inventions and all other intellectual property and proprietary
rights, including without limitation those described on Schedule 1.1.
 
“Inventory” means any “inventory,” as such term is defined in Article or Chapter
9 of the UCC, now owned or hereafter acquired by a Debtor, and, in any event,
shall include, without limitation, each of the following, whether now owned or
hereafter acquired by such Debtor: (a) all goods and other Personal property of
such Debtor that are held for sale or lease or to be furnished under any
contract of service; (b) all raw materials, work-in-process, finished goods,
supplies and materials of such Debtor; (c) all wrapping, packaging, advertising
and shipping materials of such Debtor; (d) all goods that have been returned to,
repossessed by or stopped in transit by such Debtor; and (e) all Documents
evidencing any of the foregoing.
 
“Investment Property” means any “investment property” as such term is defined in
Article or Chapter 9 of the UCC, now owned or hereafter acquired by a Debtor,
and in any event, shall include without limitation all shares of stock and other
equity, partnership or membership interests constituting securities, of the
Domestic Subsidiaries of such Debtor from time to time owned or acquired by such
Debtor in any manner (including, without limitation, the Pledged Shares), and
the certificates and all dividends, cash, instruments, rights and other property
from time to time received, receivable or otherwise distributed or distributable
in respect of or in exchange for any or all of such shares, but excluding any
shares of stock or other equity, partnership or membership interests in any
Foreign Subsidiaries of such Debtor.
 
“Patent Collateral” shall mean all Patents and Patent Licenses of the Debtors.
 
“Patent Licenses” shall mean all license agreements with any other Person in
connection with any of the Patents or such other Person’s patents, whether a
Debtor is a licensor or a licensee under any such license agreement, including,
without limitation, the license agreements listed on Schedule 1.1 hereto and
made a part hereof, subject, in each case, to the terms of such license
agreements and the right to prepare for sale, sell and advertise for sale, all
inventory now or hereafter covered by such licenses.
 
“Patents” shall mean all letters patent, patent applications and patentable
inventions, including, without limitation, all patents and patent applications
identified on Schedule 1.1, and including without limitation, (a) all inventions
and improvements described and claimed therein, and patentable inventions, (b)
the right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (c) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all Patent Licenses entered into
in connection therewith, and damages and payments for past or future
infringements thereof), and (d) all rights corresponding thereto and all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon, and all other rights
of any kind whatsoever of a Debtor accruing thereunder or pertaining thereto.
 
 
4

--------------------------------------------------------------------------------

 
 
“Pledged Shares” means the shares of capital stock or other equity, partnership
or membership interests described on Schedule 1.2, and all other shares of
capital stock or other equity, partnership or membership interests (other than
in an entity which is a Foreign Subsidiary) acquired by any Debtor after the
date hereof.
 
“Proceeds” means any “proceeds,” as such term is defined in Article or Chapter 9
of the UCC and, in any event, shall include, but not be limited to, (a) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to a
Debtor from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to a Debtor from time
to time in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting, or purporting to act, for or on behalf of any
Governmental Authority), and (c) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.
 
“Records” are defined in Section 3.2.
 
“Software” means all (i) computer programs and supporting information provided
in connection with a transaction relating to the program, and (ii) computer
programs embedded in goods and any supporting information provided in connection
with a transaction relating to the program whether or not the program is
associated with the goods in such a manner that it customarily is considered
part of the goods, and whether or not, by becoming the owner of the goods, a
Person acquires a right to use the program in connection with the goods, and
whether or not the program is embedded in goods that consist solely of the
medium in which the program is embedded.
 
“Trademark Collateral” shall mean all Trademarks and Trademark Licenses of the
Debtors.
 
“Trademark Licenses” shall mean all license agreements with any other Person in
connection with any of the Trademarks or such other Person’s names or
trademarks, whether a Debtor is a licensor or a licensee under any such license
agreement, including, without limitation, the license agreements listed on
Schedule 1.1, subject, in each case, to the terms of such license agreements,
and the right to prepare for sale, and to sell and advertise for sale, all
inventory now or hereafter covered by such licenses.
 
“Trademarks” shall mean all trademarks, service marks, trade names, trade dress
or other indicia of trade origin, trademark and service mark registrations, and
applications for trademark or service mark registrations (except for “intent to
use” applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, unless and until an Amendment to Allege Use or a
Statement of Use under Sections 1(c) and 1(d) of said Act has been filed), and
any renewals thereof, including, without limitation, each registration and
application identified on Schedule 1.1, and including without limitation (a) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (b) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all Trademark Licenses entered
into in connection therewith, and damages and payments for past or future
infringements thereof) and (c) all rights corresponding thereto and all other
rights of any kind whatsoever of a Debtor accruing thereunder or pertaining
thereto, together in each case with the goodwill of the business connected with
the use of, and symbolized by, each such trademark, service mark, trade name,
trade dress or other indicia of trade origin.
 
 
5

--------------------------------------------------------------------------------

 
 
“UCC” means the Uniform Commercial Code as in effect in the State of Michigan;
provided, that if, by applicable law, the perfection or effect of perfection or
non-perfection of the security interest created hereunder in any Collateral is
governed by the Uniform Commercial Code as in effect on or after the date hereof
in any other jurisdiction, “UCC” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or the effect of perfection or non-perfection.
 
“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
and all tires and other appurtenances to any of the foregoing.
 
ARTICLE 2
Security Interest
 
2.1          Grant of Security Interest.  As collateral security for the prompt
payment and performance in full when due of the Indebtedness (whether at stated
maturity, by acceleration or otherwise), each Debtor hereby pledges, assigns,
transfers and conveys to the Agent as collateral, and grants the Agent a
continuing Lien on and security interest in, all of such Debtor’s right, title
and interest in and to the following, whether now owned or hereafter arising or
acquired and wherever located (collectively, the “Collateral”):
 
 
(a)
all Accounts;

 
 
(b)
all Chattel Paper;

 
 
(c)
all General Intangibles;

 
 
(d)
all Equipment;

 
 
(e)
all Inventory;

 
 
(f)
all Documents;

 
 
(g)
all Instruments;

 
 
(h)
all Deposit Accounts and any other cash collateral, deposit or investment
accounts, including all cash collateral, deposit or investment accounts
established or maintained pursuant to the terms of this Agreement or the other
Loan Documents;

 
 
(i)
all Computer Records and Software, whether relating to the foregoing Collateral
or otherwise, but in the case of such Software, subject to the rights of any
non-affiliated licensee of software;

 
 
(j)
all Investment Property; and

 
 
(k)
the Proceeds, in cash or otherwise, of any of the property described in the
foregoing clauses (a) through (j) and all Liens, security, rights, remedies and
claims of such Debtor with respect thereto (provided that the grant of a
security interest in Proceeds set forth is in this subsection (k) shall not be
deemed to give the applicable Debtor any right to dispose of any of the
Collateral, except as may otherwise be permitted pursuant to the terms of the
Credit Agreement);

 
 
6

--------------------------------------------------------------------------------

 
 
provided, however, that “Collateral” shall not include (i) rights under or with
respect to any General Intangible, license, permit or authorization to the
extent any such General Intangible, license, permit or authorization, by its
terms or by law, prohibits the assignment of, or the granting of a Lien over the
rights of a grantor thereunder or which would be invalid or unenforceable upon
any such assignment or grant, and (ii) any Equipment that is subject to a
Capitalized Lease, which by its terms prohibits the assignment of, or the
granting of a Lien thereon or which would be invalid or unenforceable upon any
such assignment or grant (the “Restricted Assets”), provided that (A) the
Proceeds of any Restricted Asset shall be continue to be deemed to be
“Collateral”, and (B) this provision shall not limit the grant of any Lien on or
assignment of any Restricted Asset to the extent that the UCC or any other
applicable law provides that such grant of Lien or assignment is effective
irrespective of any prohibitions to such grant provided in any Restricted Asset
(or the underlying documents related thereto).  Concurrently with any such
Restricted Asset being entered into or arising after the date hereof, the
applicable Debtor shall be obligated to obtain any waiver or consent (in form
and substance acceptable to the Agent) necessary to allow such Restricted Asset
to constitute Collateral hereunder if the failure of such Debtor to have such
Restricted Asset would have a Material Adverse Effect.
 
2.2          Debtors Remain Liable.  Notwithstanding anything to the contrary
contained herein, (a) the Debtors shall remain liable under the contracts,
agreements, documents and instruments included in the Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Agent or any Lender of any of their respective rights or remedies hereunder
shall not release the Debtors from any of their duties or obligations under the
contracts, agreements, documents and instruments included in the Collateral, and
(c) neither the Agent nor any of the Lenders shall have any indebtedness,
liability or obligation (by assumption or otherwise) under any of the contracts,
agreements, documents and instruments included in the Collateral by reason of
this Agreement, and none of them shall be obligated to perform any of the
obligations or duties of the Debtors thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.
 
ARTICLE 3
Representations and Warranties
 
To induce the Agent to enter into this Agreement and the Agent and the Lenders
to enter into the Credit Agreement, each Debtor represents and warrants to the
Agent and to each Lender as follows, each such representation and warranty being
a continuing representation and warranty, surviving until termination of this
Agreement in accordance with the provisions of Section 7.12:
 
3.1          Title.  Such Debtor is, and with respect to Collateral acquired
after the date hereof such Debtor will be, the legal and beneficial owner of the
Collateral free and clear of any Lien or other encumbrance, except for the
Permitted Liens, provided that, other than the Lien established under this
Agreement, no Lien on any Pledged Shares shall constitute a Permitted Lien.
 
3.2          Change in Form or Jurisdiction; Successor by Merger; Location of
Books and Records.  As of the date hereof, each Debtor (a) is duly organized and
validly existing as a corporation (or other business organization) under the
laws of its jurisdiction of organization; (b) is formed in the jurisdiction of
organization and has the registration number and tax identification number set
forth on Schedule 3.2; (c) has not changed its respective corporate form or its
jurisdiction of organization at any time during the five years immediately prior
to the date hereof, except as set forth on Schedule 3.2; (d) except as set forth
on Schedule 3.2, no Debtor has, at any time during the five years immediately
prior to the date hereof, become the successor by merger, consolidation,
acquisition, change in form, nature or jurisdiction of organization or otherwise
of any other Person, and (e) keeps true and accurate books and records regarding
the Collateral (the “Records”) in the office indicated on Schedule 3.2.
 
 
7

--------------------------------------------------------------------------------

 
 
3.3          Representations and Warranties Regarding Certain Types of
Collateral.
 
 
(a)
Location of Inventory and Equipment.  As of the date hereof, (i) all Inventory
(except Inventory in transit) and Equipment (except trailers, rolling stock,
vessels, aircraft and Vehicles) of each Debtor are located at the places
specified on Schedule 3.3(a), (ii) the name and address of the landlord leasing
any location to any Debtor is identified on Schedule 3.3(a), and (iii) the name
of and address of each bailee or warehouseman which holds any Collateral and the
location of such Collateral is identified on Schedule 3.3(a).

 
 
(b)
Account Information.  As of the date hereof, all Deposit Accounts, cash
collateral account or investment accounts of each Debtor (except for those
Deposit Accounts located with the Agent) are located at the banks specified on
Schedule 3.3(b) which Schedule sets forth the true and correct name of each bank
where such accounts are located, such bank’s address, the type of account and
the account number.

 
 
(c)
Documents.  As of the date hereof, except as set forth on Schedule 3.3(c), none
of the Inventory or Equipment of such Debtor (other than trailers, rolling
stock, vessels, aircraft and Vehicles) is evidenced by a Document (including,
without limitation, a negotiable document of title).

 
 
(d)
Intellectual Property.  Set forth on Schedule 1.1 (the same may be amended from
time to time) is a true and correct list of the registered Patents, Patent
Licenses, registered Trademarks, Trademark Licenses, registered Copyrights and
Copyright Licenses owned by the Debtors (including, in the case of the Patents,
Trademarks and Copyrights, the applicable name, date of registration (or of
application if registration not completed) and application or registration
number), other than license agreements for commercially available off-the-shelf
software that is generally available to the public which have been licensed to a
Debtor pursuant to end-user licenses.

 
3.4          Pledged Shares; Duly Authorized and Validly Issued.
 
 
(a)
The Pledged Shares that are shares of a corporation have been duly authorized
and validly issued and are fully paid and nonassessable, and the Pledged Shares
that are membership interests or partnership units (if any) have been validly
granted, under the laws of the jurisdiction of organization of the issuers
thereof, and, to the extent applicable, are fully paid and nonassessable. No
such membership or partnership interests constitute “securities” within the
meaning of Article 8 of the UCC, and each Debtor covenants and agrees not to
allow any such membership or partnership interest to become “securities” for
purposes of Article 8 of the UCC.

 
 
(b)
Valid Title; No Liens; No Restrictions.  Each Debtor is the legal and beneficial
owner of the Pledged Shares, free and clear of any Lien (other than the Liens
created by this Agreement), and such Debtor has not sold, granted any option
with respect to, assigned, transferred or otherwise disposed of any of its
rights or interest in or to the Pledged Shares.  None of the Pledged Shares are
subject to any contractual or other restrictions upon the pledge or other
transfer of such Pledged Shares, other than those imposed by securities laws
generally.  No issuer of Pledged Shares is party to any agreement granting
“control” (as defined in Section 8-106 of the UCC) of such Debtor’s Pledged
Shares to any third party.  All such Pledged Shares are held by each Debtor
directly and not through any securities intermediary.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(c)
Description of Pledged Shares; Ownership.  The Pledged Shares constitute the
percentage of the issued and outstanding shares of stock, partnership units or
membership interests of the issuers thereof indicated on Schedule 1.2 (as the
same may be amended from time to time) and such Schedule contains a description
of all shares of capital stock, membership interests and other equity interests
of or in any Subsidiaries owned by such Debtor.

 
3.5          Intellectual Property.
 
 
(a)
Filings and Recordation.  Each Debtor has made all necessary filings and
recordations to protect and maintain its interest in the Trademarks, Patents and
Copyrights set forth on Schedule 1.1 (as the same may be amended from time to
time), including, without limitation, all necessary filings and recordings, and
payments of all maintenance fees, in the United States Patent and Trademark
Office and United States Copyright Office, except where the failure to make such
filings and recordations could not reasonably be expected to have a Material
Adverse Effect.  Also set forth on Schedule 1.1 (as the same may be amended from
time to time) is a complete and accurate list of all of the material Trademark
Licenses, Patent Licenses and Copyright Licenses owned by the Debtors as of the
date hereof.

 
 
(b)
Trademarks and Trademark Licenses Valid.  (i) Each Trademark of the Debtors set
forth on Schedule 1.1 (as the same may be amended from time to time) is
subsisting and has not been adjudged invalid, unregisterable or unenforceable,
in whole or in part, and, to the Debtors’ knowledge, is valid, registrable and
enforceable, except where any such invalidity, unregisterability or
unenforceability could not reasonably be expected to have a Material Adverse
Effect, (ii) each of the Trademark Licenses set forth on Schedule 1.1 (as the
same may be amended from time to time) is validly subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and, to the Debtors’
knowledge, is valid and enforceable, except where any such invalidity,
unregisterability or unenforceability could not reasonably be expected to have a
Material Adverse Effect, and (iii) the Debtors have notified the Agent in
writing of all uses of any material item of Trademark Collateral of which any
Debtor is aware which could reasonably be expected to lead to such item becoming
invalid or unenforceable, including unauthorized uses by third parties and uses
which were not supported by the goodwill of the business connected with such
Collateral.

 
 
(c)
Patents and Patent Licenses Valid.  (i) Each Patent of the Debtors set forth on
Schedule 1.1 (as the same may be amended from time to time) is subsisting and
has not been adjudged invalid, unpatentable or unenforceable, in whole or in
part, and, to the Debtors’ knowledge, is valid, patentable and enforceable
except as otherwise set forth on Schedule 1.1 (as the same may be amended from
time to time) or where any such invalidity, unregisterability or
unenforceability could not reasonably be expected to have a Material Adverse
Effect, (ii) each of the Patent Licenses set forth on Schedule 1.1 (as the same
may be amended from time to time) is validly subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and, to the Debtors’
knowledge, is valid and enforceable, except where any such invalidity,
unregisterability or unenforceability could not reasonably be expected to have a
Material Adverse Effect, and (iii) the Debtors have notified the Agent in
writing of all uses of any item of Patent Collateral material to any Debtor’s
business of which any Debtor is aware which could reasonably be expected to lead
to such item becoming invalid or unenforceable.

 
 
9

--------------------------------------------------------------------------------

 
 
 
(d)
Copyright and Copyright Licenses Valid.  (i) Each Copyright of the Debtors set
forth on Schedule 1.1 (as the same may be amended from time to time) is
subsisting and has not been adjudged invalid, uncopyrightable or unenforceable,
in whole or in part, and, to the Debtors’ knowledge, is valid, copyrightable and
enforceable, except where any such invalidity, unregisterability or
unenforceability could not reasonably be expected to have a Material Adverse
Effect, (ii) each of the Copyright Licenses set forth on Schedule 1.1 (as the
same may be amended from time to time) is validly subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and, to the Debtors’
knowledge, is valid and enforceable, except where any such invalidity,
unregisterability or unenforceability could not reasonably be expected to have a
Material Adverse Effect, and (iii) the Debtors have notified the Agent in
writing of all uses of any item of Copyright Collateral material to any Debtor’s
business of which any Debtor is aware which could reasonably be expected to lead
to such item becoming invalid or unenforceable.

 
 
(e)
No Assignment.  The Debtors have not made a previous assignment, sale, transfer
or agreement constituting a present or future assignment, sale, transfer or
encumbrance of any of the Intellectual Property Collateral, except with respect
to non-exclusive licenses granted in the ordinary course of business or as
permitted by this Agreement or the other Loan Documents.  No Debtor has granted
any license, shop right, release, covenant not to sue, or non-assertion
assurance to any Person with respect to any part of the Intellectual Property
Collateral, except as set forth on Schedule 1.1, as permitted by this Agreement
and the other Loan Documents, or as otherwise disclosed to the Agent in writing.

 
 
(f)
Products Marked.  Each Debtor has marked its products with the trademark
registration symbol, copyright notices, the numbers of all appropriate patents,
the common law trademark symbol or the designation “patent pending,” as the case
may be, to the extent that Debtor, in good faith, believes is reasonably and
commercially practicable.

 
 
(g)
Other Rights.  Except for the Trademark Licenses, Patent Licenses and Copyright
Licenses listed on Schedule 1.1 hereto under which a Debtor is a licensee, no
Debtor has knowledge of the existence of any right or any claim (other than as
provided by this Agreement) that is likely to be made under or against any item
of Intellectual Property Collateral contained on Schedule 1.1 to the extent such
claim could reasonably be expected to have a Material Adverse Effect.

 
 
(h)
No Claims.  Except as set forth on Schedule 1.1, as could not be reasonably
expected to have a Material Adverse Effect, or as otherwise disclosed to the
Agent in writing, no claim has been made and is continuing or, to any Debtor’s
knowledge, threatened that the use by any Debtor of any item of Intellectual
Property Collateral is invalid or unenforceable or that the use by any Debtor of
any Intellectual Property Collateral does or may violate the rights of any
Person. To the Debtors’ knowledge, there is no infringement or unauthorized use
of any item of Intellectual Property Collateral contained on Schedule 1.1 that
could reasonably be expected to have a Material Adverse Effect, unless otherwise
disclosed to the Agent in writing.

 
 
(i)
No Consent.  No consent of any party (other than such Debtor) to any Patent
License, Copyright License or Trademark License constituting Intellectual
Property Collateral is required, or purports to be required, to be obtained by
or on behalf of such Debtor in connection with the execution, delivery and
performance of this Agreement that has not been obtained, except where the
failure to obtain such consent could not reasonably be expected to have a
Material Adverse Effect. Each Patent License, Copyright License and Trademark
License constituting Intellectual Property Collateral, the loss of which could
reasonably be expected to have a Material Adverse Effect, is in full force and
effect and constitutes a valid and legally enforceable obligation of the
applicable Debtor and (to the knowledge of the Debtors) each other party thereto
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). No consent or
authorization of, filing with or other act by or in respect of any Governmental
Authority is required in connection with the execution, delivery, performance,
validity or enforceability of any of the Patent Licenses, Copyright Licenses or
Trademark Licenses by any party thereto other than those which have been duly
obtained, made or performed and are in full force and effect, except where the
failure to obtain such consent or authorization or to make such filing could not
reasonably be expected to have a Material Adverse Effect. Neither the Debtors
nor (to the knowledge of any Debtor) any other party to any Patent License,
Copyright License or Trademark License constituting Collateral is in default in
the performance or observance of any of the terms thereof, except for such
defaults as would not reasonably be expected, in the aggregate, to have a
material adverse effect on the value of the Intellectual Property Collateral. To
the knowledge of such Debtor, the right, title and interest of the applicable
Debtor in, to and under each Patent License, Copyright License and Trademark
License constituting Intellectual Property Collateral is not subject to any
defense, offset, counterclaim or claim.

 
 
10

--------------------------------------------------------------------------------

 
 
3.6          Priority.  No financing statement, security agreement or other Lien
instrument covering all or any part of the Collateral is on file in any public
office with respect to any outstanding obligation of such Debtor except (i) as
may have been filed in favor of the Agent pursuant to this Agreement and the
other Loan Documents and (ii) financing statements filed to perfect Permitted
Liens (which shall not, in any event, grant a Lien over the Pledged Shares).
 
3.7          Perfection.  Upon (a) the filing of Uniform Commercial Code
financing statements in the jurisdictions listed on Schedule 3.7, and (b) the
recording of this Agreement in the United States Patent and Trademark Office and
the United States Copyright Office, the security interest in favor of the Agent
created herein will constitute a valid and perfected Lien upon and security
interest in the Collateral which may be created and perfected either under the
UCC by filing financing statements or by a filing with the United States Patent
and Trademark Office and the United States Copyright Office.
 
ARTICLE 4
 
Covenants
 
Each Debtor covenants and agrees with the Agent, until termination of this
Agreement in accordance with the provisions of Section 7.12, as follows:
 
4.1          Covenants Regarding Certain Kinds of Collateral
 
(a)        Promissory Notes and Tangible Chattel Paper. If Debtors, now or at
any time hereafter, collectively hold or acquire any promissory notes or
tangible Chattel Paper for which the principal amount thereof or the obligations
evidenced thereunder are, in the aggregate, in excess of $500,000, the
applicable Debtors shall promptly notify the Agent in writing thereof and
forthwith endorse, assign and deliver the same to the Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Agent may
from time to time reasonably specify, and cause all such Chattel Paper to bear a
legend reasonably acceptable to the Agent indicating that the Agent has a
security interest in such Chattel Paper.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)        Electronic Chattel Paper and Transferable Records.  If Debtors, now
or at any time hereafter, collectively hold or acquire an interest in any
electronic Chattel Paper or any “transferable record,” as that term is defined
in the federal Electronic Signatures in Global and National Commerce Act, or in
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, worth, in the aggregate, in excess of $500,000, the applicable
Debtors shall promptly notify the Agent thereof and, at the request and option
of the Agent, shall take such action as the Agent may reasonably request to vest
in the Agent control, under Section 9-105 of the UCC, of such electronic chattel
paper or control under the federal Electronic Signatures in Global and National
Commerce Act, or the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record.
 
(c)         Letter-of-Credit Rights.  If Debtors, now or at any time hereafter,
collectively are or become beneficiaries under letters of credit, with an
aggregate face amount in excess of $500,000, the applicable Debtors shall
promptly notify the Agent thereof and, at the request of the Agent, the
applicable Debtors shall, pursuant to an agreement in form and substance
reasonably satisfactory to the Agent either arrange (i) for the issuer and any
confirmer of such letters of credit to consent to an assignment to the Agent of
the proceeds of the letters of credit or (ii) for the Agent to become the
transferee beneficiary of the letters of credit, together with, in each case,
any such other actions as reasonably requested by the Agent to perfect its first
priority Lien in such letter of credit rights.  The applicable Debtor shall
retain the proceeds of the applicable letters of credit until a Default or Event
of Default has occurred and is continuing whereupon the proceeds are to be
delivered to the Agent and applied as set forth in the Credit Agreement.
 
(d)         Commercial Tort Claims.  If Debtors, now or at any time hereafter,
collectively hold or acquire any commercial tort claims, which, the reasonably
estimated value of which are in aggregate excess of $500,000, the applicable
Debtors shall immediately notify the Agent in a writing signed by such Debtors
of the particulars thereof and grant to the Agent in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Agent.
 
(e)         Pledged Shares.  All certificates or instruments representing or
evidencing the Pledged Shares or any Debtor’s rights therein shall be delivered
to the Agent promptly upon Debtor gaining any rights therein, in suitable form
for transfer by delivery or accompanied by duly executed stock powers or
instruments of transfer or assignments in blank, all in form and substance
reasonably acceptable to the Agent.
 
(f)          Equipment and Inventory Location.
 
(i)                Each Debtor shall keep the Equipment (other than Vehicles)
and Inventory (other than Inventory in transit) which is in such Debtor’s
possession or in the possession of any bailee or warehouseman at any of the
locations specified on Schedule 3.3(a) or as otherwise disclosed in writing to
the Agent from time to time, subject to compliance with the other provisions of
this Agreement, including subsection (i) below.
 
 
(i)
Landlord Consents and Bailee’s Waivers.  To the extent required by the Credit
Agreement, each Debtor shall provide, as applicable, a bailee’s waiver or
landlord consent, in form and substance acceptable to the Agent, for each
non-Debtor owned location of Collateral disclosed on Schedule 3.3(a) or
otherwise disclosed to the Agent in writing, promptly after leasing such
location, and shall take all other actions required by the Agent to perfect the
Agent’s security interest in the Equipment and Inventory with the priority
required by this Agreement.

 
 
(ii)
Maintenance.  Each Debtor shall maintain the Equipment and Inventory in such
condition as may be specified by the terms of the Credit Agreement.

 
 
12

--------------------------------------------------------------------------------

 
 
 
(g)
Intellectual Property.

 
 
(i)
Trademarks.  Each Debtor agrees to take all necessary steps, including, without
limitation, in the United States Patent and Trademark Office or in any court, to
(x) defend, enforce, preserve the validity and ownership of, and maintain each
Trademark registration and each Trademark License identified on Schedule 1.1,
and (y) pursue each trademark application now or hereafter identified on
Schedule 1.1, including, without limitation, the filing of responses to office
actions issued by the United States Patent and Trademark Office, the filing of
applications for renewal, the filing of affidavits under Sections 8 and 15 of
the United States Trademark Act, and the participation in opposition,
cancellation, infringement and misappropriation proceedings, except, in each
case in which the Debtors have determined, using their commercially reasonable
judgment, that any of the foregoing is not of material economic value to them.
Each Debtor agrees to take corresponding steps with respect to each new or
acquired Trademark registration, Trademark application or any rights obtained
under any Trademark License, in each case, which it is now or later becomes
entitled, except in each case in which such Debtor has determined, using its
commercially reasonable judgment, that any of the foregoing is not of material
economic value to it. Any expenses incurred in connection with such activities
shall be borne by the Debtors.

 
 
(ii)
Patents.  Each Debtor to take all necessary steps, including, without
limitation, in the United States Patent and Trademark Office or in any court, to
(x) defend, enforce, preserve the validity and ownership of, and maintain each
Patent and each Patent License identified on Schedule 1.1, and (y) pursue each
patent application, now or hereafter identified on Schedule 1.1, including,
without limitation, the filing of divisional, continuation, continuation-in-part
and substitute applications, the filing of applications for reissue, renewal or
extensions, the payment of maintenance fees, and the participation in
interference, reexamination, opposition, infringement and misappropriation
proceedings, except in each case in which the Debtors have determined, using
their commercially reasonable judgment, that any of the foregoing is not of
material economic value to them. Each Debtor agrees to take corresponding steps
with respect to each new or acquired Patent, patent application, or any rights
obtained under any Patent License, in each case, which it is now or later
becomes entitled, except in each case in which the Debtors have determined,
using their commercially reasonable judgment, that any of the foregoing is not
of material economic value to them. Any expenses incurred in connection with
such activities shall be borne by the Debtors.

 
 
(iii)
Copyrights.  Each Debtor agrees to take all necessary steps, including, without
limitation, in the United States Copyright Office or in any court, to (x)
defend, enforce, and preserve the validity and ownership of each Copyright and
each Copyright License identified on Schedule 1.1, and (y) pursue each Copyright
and mask work application, now or hereafter identified on Schedule 1.1,
including, without limitation, the payment of applicable fees, and the
participation in infringement and misappropriation proceedings, except in each
case in which the Debtors have determined, using their commercially reasonable
judgment, that any of the foregoing is not of material economic value to them.
Each Debtor agrees to take corresponding steps with respect to each new or
acquired Copyright, Copyright and mask work application, or any rights obtained
under any Copyright License, in each case, which it is now or later becomes
entitled, except in each case in which the Debtors have determined, using their
commercially reasonable judgment, that any of the foregoing is not of material
economic value to them. Any expenses incurred in connection with such activities
shall be borne by the Debtors.

 
 
13

--------------------------------------------------------------------------------

 
 
 
(iv)
No Abandonment.  The Debtors shall not abandon any Trademark, Patent, Copyright
or any pending Trademark, Copyright, mask work or Patent application, without
the written consent of the Agent, unless the Debtors shall have previously
determined, using their commercially reasonable judgment, that such use or the
pursuit or maintenance of such Trademark registration, Patent, Copyright
registration or pending Trademark, Copyright, mask work or Patent application is
not of material economic value to it, in which case, the Debtors shall give
notice of any such abandonment to the Agent promptly in writing after the
determination to abandon such Intellectual Property Collateral  is made.

 
 
(v)
No Infringement.  In the event that a Debtor becomes aware that any item of the
Intellectual Property Collateral which such Debtor has determined, using its
commercially reasonable judgment, to be material to its business is infringed or
misappropriated by a third party, such Debtor shall promptly notify the Agent
promptly and in writing, in reasonable detail, and shall take such actions as
such Debtor or the Agent deems reasonably appropriate under the circumstances to
protect such Intellectual Property Collateral, including, without limitation,
suing for infringement or misappropriation and for an injunction against such
infringement or misappropriation. Any expense incurred in connection with such
activities shall be borne by the Debtors. Each Debtor will advise the Agent
promptly and in writing, in reasonable detail, of any adverse determination or
the institution of any proceeding (including, without limitation, the
institution of any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding any material item of
the Intellectual Property Collateral.

 
 
(h)
Accounts and Contracts.  Each Debtor shall, in accordance with its usual
business practices in effect from time to time, endeavor to collect or cause to
be collected from each account debtor under its Accounts, as and when due, any
and all amounts owing under such Accounts.  So long as no Event of Default has
occurred and is continuing and except as otherwise provided in Section 6.3, each
Debtor shall have the right to collect and receive payments on its Accounts, and
to use and expend the same in its operations in each case in compliance with the
terms of each of the Credit Agreement.

 
 
(i)
Vehicles; Aircraft and Vessels.  Notwithstanding any other provision of this
Agreement, no Debtor shall be required to make any filings as may be necessary
to perfect the Agent’s Lien on its Vehicles, aircraft and vessels, unless (i) a
Default or an Event of Default has occurred and is continuing, whereupon the
Agent may require such filings be made or (ii) such Debtor, either singly, or
together with the other Debtors, owns Vehicles, aircraft and vessels (other than
Vehicles provided for use by such Debtor’s executive employees) which have a
fair market value of at least $500,000, in aggregate amount, whereupon the
applicable Debtors shall provide prompt notice to the Agent, and the Agent, at
its option, may require the applicable Debtors to execute such agreements and
make such filings as may be necessary to perfect the Agent’s Lien for the
benefit of the Lenders and ensure the priority thereof on the applicable
Vehicles, aircraft and vessels.

 
 
14

--------------------------------------------------------------------------------

 
 
 
(j)
Life Insurance Policies.  If any Debtor, now or any time hereafter, is the
beneficiary of a “key man life insurance policy”, it shall promptly notify the
Agent thereof, provide the Agent with a true and correct list of the Persons
insured, the name and address of the insurance company providing the coverage,
the amount of such insurance and the policy number, and, unless otherwise waived
by the Agent in writing, take such actions as Agent may deem necessary or the
Agent shall deem reasonably desirable to collaterally assign policy to the Agent
for the benefit of the Lenders.

 
 
(k)
Deposit Accounts.  Each Debtor agrees to promptly notify the Agent in writing of
all Deposit Accounts, cash collateral accounts or investments accounts opened
after the date hereof (except with Agent), and such Debtor shall take such
actions as may be necessary or deemed desirable by the Agent (including the
execution and delivery of an account control agreement in form and substance
satisfactory to the Agent) to grant the Agent a perfected, first priority Lien
over each of the Deposit Accounts, cash collateral accounts or investment
accounts disclosed on Schedule 3.3(b) and over each of the additional accounts
disclosed pursuant to this Section 4.1(k).

 
4.2          Encumbrances.  Each Debtor shall not create, permit or suffer to
exist, and shall defend the Collateral against any Lien (other than the
Permitted Liens, provided that no Lien, other than the Lien created hereunder,
shall exist over the Pledged Shares) or any restriction upon the pledge or other
transfer thereof (other than as specifically permitted in the Credit Agreement),
and shall defend such Debtor’s title to and other rights in the Collateral and
the Agent’s pledge and collateral assignment of and security interest in the
Collateral against the claims and demands of all Persons.  Except to the extent
permitted by the Credit Agreement or in connection with any release of
Collateral under Section 7.13 (but only to the extent of any Collateral so
released), such Debtor shall do nothing to impair the rights of the Agent in the
Collateral.
 
4.3          Disposition of Collateral. Except as otherwise permitted under the
Credit Agreement, no Debtor shall enter into or consummate any transfer or other
disposition of Collateral.
 
4.4          Insurance.  The Collateral pledged by such Debtor or the Debtors
will be insured (to the extent such Collateral is insurable) with insurance
coverage in such amounts and of such types as are required by the terms of the
Credit Agreement.  In the case of all such insurance policies, each such Debtor
shall designate the Agent, as mortgagee or lender loss payee and such policies
shall provide that any loss be payable to the Agent, as mortgagee or lender loss
payee, as its interests may appear. Further, upon the request of the Agent, each
such Debtor shall deliver certificates evidencing such policies, including all
endorsements thereon and those required hereunder, to the Agent; and each such
Debtor assigns to the Agent, as additional security hereunder, all its rights to
receive proceeds of insurance with respect to the Collateral. All such insurance
shall, by its terms, provide that the applicable carrier shall, prior to any
cancellation before the expiration date thereof, mail thirty (30) days’ prior
written notice to the Agent of such cancellation. Each Debtor further shall
provide the Agent upon request with evidence reasonably satisfactory to the
Agent that each such Debtor is at all times in compliance with this
paragraph.  Upon the occurrence and during the continuance of an Event of
Default, the Agent may, at its option, act as each such Debtor’s
attorney-in-fact in obtaining, adjusting, settling and compromising such
insurance and endorsing any drafts. Upon such Debtor’s failure to insure the
Collateral as required in this covenant, the Agent may, at its option, procure
such insurance and its costs therefor shall be charged to such Debtor, payable
on demand, with interest at the highest rate set forth in the Credit Agreement
and added to the Indebtedness secured hereby. The disposition of proceeds
payable to such Debtor of any insurance on the Collateral (the “Insurance
Proceeds”) shall be governed by the following:
 
 
15

--------------------------------------------------------------------------------

 
 
 
(a)
provided that no Event of Default has occurred and is continuing hereunder, (i)
if the amount of Insurance Proceeds in respect of any loss or casualty does not
exceed $500,000, such Debtor shall be entitled, in the event of such loss or
casualty, to receive all such Insurance Proceeds and to apply the same toward
the replacement of the Collateral affected thereby or to the purchase of other
assets to be used in such Debtor’s business (provided that such assets shall be
subjected to a first priority Lien in favor of the Agent and such repurchase of
assets shall occur within 180 days of such Debtor receiving the Insurance
Proceeds); and (ii) if the amount of Insurance Proceeds in respect of any loss
or casualty exceeds $500,000, such Insurance Proceeds shall
be                                      applied to prepay the Indebtedness in
the manner specified in the Credit Agreement; and

 
 
(b)
if an Event of Default has occurred or is continuing and is not waived as
provided in the Credit Agreement, all Insurance Proceeds in respect of any loss
or casualty shall be paid to and received by the Agent, to be applied by the
Agent against the Indebtedness in the manner specified in the Credit Agreement
and/or to be held by the Agent as cash collateral for the Indebtedness, as the
Agent may direct in its sole discretion.

 
4.5          Corporate Changes; Books and Records; Inspection Rights.  Except as
permitted by, or subject to the terms of and in accordance with, the Credit
Agreement (a) each Debtor shall not change its respective name, identity,
corporate structure or jurisdiction of organization, or identification number in
any manner that might make any financing statement filed in connection with this
Agreement seriously misleading within the meaning of Section 9-506 of the UCC
unless such Debtor shall have given the Agent thirty (30) days prior written
notice with respect to any change in such Debtor’s corporate structure,
jurisdiction of organization, name or identity and shall have taken all action
deemed reasonably necessary by the Agent under the circumstances to protect its
Liens and the perfection and priority thereof, (b) each Debtor shall keep the
Records at the location specified on Schedule 3.2 as the location of such books
and records or as otherwise specified in writing to the Agent and (c) the
Debtors shall permit the Agent, the Lenders, and their respective agents and
representatives to conduct inspections, discussion and audits of the Collateral.
 
4.6          Notification of Lien; Continuing Disclosure.  (a)  Each Debtor
shall promptly notify the Agent in writing of any Lien, encumbrance or claim
(other than a Permitted Lien, to the extent not otherwise subject to any notice
requirements under the Credit Agreement) that has attached to or been made or
asserted against any of the Collateral upon becoming aware of the existence of
such Lien, encumbrance or claim; and (b) concurrently with delivery of the
Covenant Compliance Report for each fiscal quarter, Debtors shall execute and
deliver to the Agent a Collateral Compliance Report in the form attached hereto
as Exhibit C.
 
4.7          Covenants Regarding Pledged Shares
 
 
(a)
Voting Rights and Distributions.

 
 
(i)
So long as no Default or Event of Default shall have occurred and be continuing
(both before and after giving effect to any of the actions or other matters
described in clauses (A) or (B) of this subparagraph):

 
 
(A)
Each Debtor shall be entitled to exercise any and all voting and other
consensual rights (including, without limitation, the right to give consents,
waivers and ratifications) pertaining to any of the Pledged Shares or any part
thereof; provided, however, that no vote shall be cast or consent, waiver or
ratification given or action taken without the prior written consent of the
Agent which would violate any provision of this Agreement or the Credit
Agreement; and

 
 
16

--------------------------------------------------------------------------------

 
 
 
(B)
Except as otherwise provided by the Credit Agreement, such Debtor shall be
entitled to receive and retain any and all dividends, distributions and interest
paid in respect to any of the Pledged Shares.

 
 
(ii)
Upon the occurrence and during the continuance of a Default or an Event of
Default:

 
 
(A)
The Agent may, without notice to such Debtor, transfer or register in the name
of the Agent or any of its nominees, for the equal and ratable benefit of the
Lenders, any or all of the Pledged Shares and the Proceeds thereof (in cash or
otherwise) held by the Agent hereunder, and the Agent or its nominee may
thereafter, after delivery of notice to such Debtor, exercise all voting and
corporate rights at any meeting of any corporation issuing any of the Pledged
Shares and any and all rights of conversion, exchange, subscription or any other
rights, privileges or options pertaining to any of the Pledged Shares as if the
Agent were the absolute owner thereof, including, without limitation, the right
to exchange, at its discretion, any and all of the Pledged Shares upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
any corporation issuing any of such Pledged Shares or upon the exercise by any
such issuer or the Agent of any right, privilege or option pertaining to any of
the Pledged Shares, and in connection therewith, to deposit and deliver any and
all of the Pledged Shares with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the Agent
may determine, all without liability except to account for property actually
received by it, but the Agent shall have no duty to exercise any of the
aforesaid rights, privileges or options, and the Agent shall not be responsible
for any failure to do so or delay in so doing.

 
 
(B)
All rights of such Debtor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section
4.7(a)(i)(A) and to receive the dividends, interest and other distributions
which it would otherwise be authorized to receive and retain pursuant to Section
4.7(a)(i)(B) shall be suspended until such Default or Event of Default shall no
longer exist, and all such rights shall, until such Default or Event of Default
shall no longer exist, thereupon become vested in the Agent which shall
thereupon have the sole right to exercise such voting and other consensual
rights and to receive, hold and dispose of as Pledged Shares such dividends,
interest and other distributions.

 
 
(C)
All dividends, interest and other distributions which are received by such
Debtor contrary to the provisions of this Section 4.7(a)(ii) shall be received
in trust for the benefit of the Agent, shall be segregated from other funds of
such Debtor and shall be forthwith paid over to the Agent as Collateral in the
same form as so received (with any necessary endorsement).

 
 
17

--------------------------------------------------------------------------------

 
 
 
(D)
Each Debtor shall execute and deliver (or cause to be executed and delivered) to
the Agent all such proxies and other instruments as the Agent may reasonably
request for the purpose of enabling the Agent to exercise the voting and other
rights which it is entitled to exercise pursuant to this Section 4.7(a)(ii) and
to receive the dividends, interest and other distributions which it is entitled
to receive and retain pursuant to this Section 4.7(a)(ii). The foregoing shall
not in any way limit the Agent’s power and authority granted pursuant to the
other provisions of this Agreement.

 
(b)       Possession; Reasonable Care.  Regardless of whether a Default or an
Event of Default has occurred or is continuing, the Agent shall have the right
to hold in its possession all Pledged Shares pledged, assigned or transferred
hereunder and from time to time constituting a portion of the Collateral.  The
Agent may appoint one or more agents (which in no case shall be a Debtor or an
affiliate of a Debtor) to hold physical custody, for the account of the Agent,
of any or all of the Collateral.  The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Agent accords its own property, it being understood that the Agent
shall not have any responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not the Agent has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to preserve rights
against any parties with respect to any Collateral, except, subject to the terms
hereof, upon the written instructions of the Lenders.  Following the occurrence
and continuance of an Event of Default, the Agent shall be entitled to take
ownership of the Collateral in accordance with the UCC.
 
4.8          New Subsidiaries; Additional Collateral
 
 
(a)
With respect to each Person which becomes a Domestic Subsidiary subsequent to
the date hereof, if required in accordance with the terms of the Credit
Agreement, execute and deliver such joinders or security agreements or other
pledge documents as are required by the Credit Agreement, within the time
periods set forth therein.

 
 
(b)
Each Debtor agrees that, (i) except with the written consent of the Agent, it
will not permit any Domestic Subsidiary (whether now existing or formed after
the date hereof) to issue to such Debtor or any of such Debtor’s other
Subsidiaries any shares of stock, membership interests, partnership units, notes
or other securities or instruments (including without limitation the Pledged
Shares) in addition to or in substitution for any of the Collateral, unless,
concurrently with each issuance thereof, any and all such shares of stock,
membership interests, partnership units, notes or instruments are encumbered in
favor of the Agent under this Agreement or otherwise (it being understood and
agreed that all such shares of stock, membership interests, partnership units,
notes or instruments issued to such Debtor shall, without further action by such
Debtor or the Agent, be automatically encumbered by this Agreement as Pledged
Shares) and (ii) it will promptly following the issuance thereof deliver to the
Agent (A) an amendment, duly executed by such Debtor, in substantially the form
of Exhibit A hereto in respect of such shares of stock, membership interests,
partnership units, notes or instruments issued to Debtor or (B) if reasonably
required by the Lenders, a new stock pledge, duly executed by the applicable
Debtor, in substantially the form of this Agreement (a “New Pledge”), in respect
of such shares of stock, membership interests, partnership units, notes or
instruments issued to any Debtor granting to the Agent, for the benefit of the
Lenders, a first priority security interest, pledge and Lien thereon, together
in each case with all certificates, notes or other instruments representing or
evidencing the same, together with such other documentation as the Agent may
reasonably request. Such Debtor hereby (x) authorizes the Agent to attach each
such amendment to this Agreement, (y) agrees that all such shares of stock,
membership interests, partnership units, notes or instruments listed in any such
amendment delivered to the Agent shall for all purposes hereunder constitute
Pledged Shares, and (z) is deemed to have made, upon the delivery of each such
amendment, the representations and warranties contained in Section 3.4 with
respect to the Collateral covered thereby.

 
 
18

--------------------------------------------------------------------------------

 
 
 
(c)
With respect to any Intellectual Property Collateral owned, licensed or
otherwise acquired by any Debtor after the date hereof, and with respect to any
Patent, Trademark or Copyright which is not registered or filed with the U.S.
Patent and Trademark Office and/or the U.S. Copyright Office at the time such
Collateral is pledged by a Debtor to the Agent pursuant to this Security
Agreement, and which is subsequently registered or filed by such Debtor in the
appropriate office, such Debtor shall promptly after the acquisition or
registration thereof execute or cause to be executed and delivered to the Agent,
(i) an amendment, duly executed by such Debtor, in substantially the form of
Exhibit A hereto, in respect of such additional or newly registered collateral
or (ii) at the Agent’s option, a new security agreement, duly executed by the
applicable Debtor, in substantially the form of this Agreement, in respect of
such additional or newly registered collateral, granting to the Agent, for the
benefit of the Lenders, a first priority security interest, pledge and Lien
thereon (subject only to the Permitted Liens), together in each case with all
certificates, notes or other instruments representing or evidencing the same,
and shall, upon the Agent’s request, execute or cause to be executed any
financing statement or other document (including without limitation, filings
required by the U.S. Patent and Trademark Office and/or the U.S. Copyright
Office in connection with any such additional or newly registered collateral)
granting or otherwise evidencing a Lien over such new Intellectual Property
Collateral.  Each Debtor hereby (x) authorizes the Agent to attach each
amendment to this Agreement, (y) agrees that all such additional collateral
listed in any amendment delivered to the Agent shall for all purposes hereunder
constitute Collateral, and (z) is deemed to have made, upon the delivery of each
such Amendment, the representations and warranties contained in Section 3.3(d)
and Section 3.5 with respect to the Collateral covered thereby.

 
4.9          Further Assurances (a)  At any time and from time to time, upon the
request of the Agent, and at the sole expense of the Debtors, each Debtor shall
promptly execute and deliver all such further agreements, documents and
instruments and take such further action as the Agent may reasonably deem
necessary or appropriate to (i) preserve, ensure the priority, effectiveness and
validity of and perfect the Agent’s security interest in and pledge and
collateral assignment of the Collateral (including causing the Agent’s name to
be noted as secured party on any certificate of title for a titled good if such
notation is a condition of the Agent’s ability to enforce its security interest
in such Collateral), unless such actions are specifically waived under the terms
of this Agreement and the other Loan Documents, (ii) carry out the provisions
and purposes of this Agreement and (iii) to enable the Agent to exercise and
enforce its rights and remedies hereunder with respect to any of the
Collateral.  Except as otherwise expressly permitted by the terms of the Credit
Agreement relating to disposition of assets and except for Permitted Liens
(except for Pledged Shares, over which the only Lien shall be that Lien
established under this Agreement), each Debtor agrees to maintain and preserve
the Agent’s security interest in and pledge and collateral assignment of the
Collateral hereunder and the priority thereof.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)          Each Debtor hereby irrevocably authorizes the Agent at any time and
from time to time to file in any filing office in any jurisdiction any initial
financing statements and amendments thereto that (i) indicate any or all of the
Collateral upon which the Debtors have granted a Lien, and (ii) provide any
other information required by Part 5 of Article 9 of the UCC, including
organizational information and in the case of a fixture filing or a filing for
Collateral consisting of as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates.  Each
Debtor agrees to furnish any such information required by the preceding
paragraph to the Agent promptly upon request.
 
ARTICLE 5
Rights of the Agent
 
5.1          Power of Attorney.  Each Debtor hereby irrevocably constitutes and
appoints the Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the name of such Debtor or in its own name, to take,
after the occurrence and during the continuance of an Event of Default, any and
all actions, and to execute any and all documents and instruments which the
Agent at any time and from time to time deems necessary, to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, such Debtor hereby gives the Agent the power and right on behalf of
such Debtor and in its own name to do any of the following after the occurrence
and during the continuance of an Event of Default, without notice to or the
consent of such Debtor:
 
 
(a)
to demand, sue for, collect or receive, in the name of such Debtor or in its own
name, any money or property at any time payable or receivable on account of or
in exchange for any of the Collateral and, in connection therewith, endorse
checks, notes, drafts, acceptances, money orders, documents of title or any
other instruments for the payment of money under the Collateral or any policy of
insurance;

 
 
(b)
to pay or discharge taxes, Liens (other than Permitted Liens) or other
encumbrances levied or placed on or threatened against the Collateral;

 
 
(c)
(i) to direct account debtors and any other parties liable for any payment under
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Agent or as the Agent shall direct; (ii) to
receive payment of and receipt for any and all monies, claims and other amounts
due and to become due at any time in respect of or arising out of any
Collateral; (iii) to sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, proxies, stock powers, verifications and notices in connection with
accounts and other documents relating to the Collateral; (iv) to commence and
prosecute any suit, action or proceeding at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (v) to defend any suit,
action or proceeding brought against such Debtor with respect to any Collateral;
(vi) to settle, compromise or adjust any suit, action or proceeding described
above and, in connection therewith, to give such discharges or releases as the
Agent may deem appropriate; (vii) to exchange any of the Collateral for other
property upon any merger, consolidation, reorganization, recapitalization or
other readjustment of the issuer thereof and, in connection therewith, deposit
any of the Collateral with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms as the Agent may determine; (viii) to
add or release any guarantor, indorser, surety or other party to any of the
Collateral; (ix) to renew, extend or otherwise change the terms and conditions
of any of the Collateral; (x) to make, settle, compromise or adjust any claim
under or pertaining to any of the Collateral (including claims under any policy
of insurance); (xi) subject to any pre-existing rights or licenses, to assign
any Patent, Copyright or Trademark constituting Intellectual Property Collateral
(along with the goodwill of the business to which any such Patent, Copyright or
Trademark pertains), for such term or terms, on such conditions and in such
manner, as the Agent shall in its sole discretion determine, and (xii) to sell,
transfer, pledge, convey, make any agreement with respect to, or otherwise deal
with, any of the Collateral as fully and completely as though the Agent were the
absolute owner thereof for all purposes, and to do, at the Agent’s option and
such Debtor’s expense, at any time, or from time to time, all acts and things
which the Agent deems necessary to protect, preserve, maintain, or realize upon
the Collateral and the Agent’s security interest therein.

 
 
20

--------------------------------------------------------------------------------

 
 
This power of attorney is a power coupled with an interest and shall be
irrevocable.  The Agent shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Agent in this Agreement, and shall not be liable for
any failure to do so or any delay in doing so.  This power of attorney is
conferred on the Agent solely to protect, preserve, maintain and realize upon
its security interest in the Collateral.  The Agent shall not be responsible for
any decline in the value of the Collateral and shall not be required to take any
steps to preserve rights against prior parties or to protect, preserve or
maintain any Lien given to secure the Collateral.
 
5.2          Setoff.  In addition to and not in limitation of any rights of any
Lenders under applicable law, the Agent and each Lender shall, upon the
occurrence and continuance of an Event of Default, without notice or demand of
any kind, have the right to appropriate and apply to the payment of the
Indebtedness owing to it (whether or not then due) any and all balances,
credits, deposits, accounts or moneys of Debtors then or thereafter on deposit
with such Lenders; provided, however, that any such amount so applied by any
Lender on any of the Indebtedness owing to it shall be subject to the provisions
of the Credit Agreement.
 
5.3          Assignment by the Agent.  The Agent may at any time assign or
otherwise transfer all or any portion of its rights and obligations as Agent
under this Agreement and the other Loan Documents (including, without
limitation, the Indebtedness) to any other Person, to the extent permitted by,
and upon the conditions contained in, the Credit Agreement and such Person shall
thereupon become vested with all the benefits and obligations thereof granted to
the Agent herein or otherwise.
 
5.4          Performance by the Agent. If any Debtor shall fail to perform any
covenant or agreement contained in this Agreement, the Agent may (but shall not
be obligated to) perform or attempt to perform such covenant or agreement on
behalf of the Debtors, in which case Agent shall exercise good faith and make
diligent efforts to give Debtors prompt prior written notice of such performance
or attempted performance.  In such event, the Debtors shall, at the request of
the Agent, promptly pay any reasonable amount expended by the Agent in
connection with such performance or attempted performance to the Agent, together
with interest thereon at the interest rate set forth in the Credit Agreement,
from and including the date of such expenditure to but excluding the date such
expenditure is paid in full.  Notwithstanding the foregoing, it is expressly
agreed that the Agent shall not have any liability or responsibility for the
performance (or non-performance) of any obligation of the Debtors under this
Agreement.
 
5.5          Certain Costs and Expenses.  The Debtors shall pay or reimburse the
Agent within five (5) Business Days after demand for all reasonable costs and
expenses (including reasonable attorney’s and paralegal fees) incurred by it in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or any other Loan Document during the
existence of an Event of Default or after acceleration of any of the
Indebtedness (including in connection with any “workout” or restructuring
regarding the Indebtedness, and including in any insolvency proceeding or
appellate proceeding).  The agreements in this Section 5.5 shall survive the
payment in full of the Indebtedness.  Notwithstanding the foregoing, the
reimbursement of any fees and expenses incurred by the Lenders shall be governed
by the terms and conditions of the applicable Credit Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
5.6          Indemnification.  The Debtors shall indemnify, defend and hold the
Agent, and each Lender and each of their respective officers, directors,
employees, counsel, agents and attorneys-in-fact (each, an “Indemnified Person”)
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including reasonable attorneys’ and paralegals’ fees) of any kind or nature
whatsoever which may at any time (including at any time following repayment of
the Indebtedness and the termination, resignation or replacement of the Agent or
replacement of any Lender) be imposed on, incurred by or asserted against any
such Indemnified Person in any way relating to or arising out of this Agreement
or any other Loan Document or any document relating to or arising out of or
referred to in this Agreement or any other Loan Document, or the transactions
contemplated hereby, or any action taken or omitted by any such Indemnified
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any bankruptcy
proceeding or appellate proceeding) related to or arising out of this Agreement
or the Indebtedness or the use of the proceeds thereof, whether or not any
Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, that the Debtors shall have no obligation
under this Section 5.6 to any Indemnified Person with respect to Indemnified
Liabilities to the extent resulting from the gross negligence or willful
misconduct of such Indemnified Person.  The agreements in this Section 5.6 shall
survive payment of all other Indebtedness.
 
ARTICLE 6
 
Default
 
6.1          Rights and Remedies.  If an Event of Default shall have occurred
and be continuing, the Agent shall have the following rights and remedies
subject to the direction and/or consent of the Lenders as required under the
Credit Agreement:
 
 
(a)
The Agent may exercise any of the rights and remedies set forth in this
Agreement (including, without limitation, Article 5), in the Credit Agreement,
or in any other Loan Document, or by applicable law.

 
 
(b)
In addition to all other rights and remedies granted to the Agent in this
Agreement, the Credit Agreement or by applicable law, the Agent shall have all
of the rights and remedies of a secured party under the UCC (whether or not the
UCC applies to the affected Collateral) and the Agent may also, without previous
demand or notice except as specified below or in the Credit Agreement, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Agent may, in its reasonable discretion, deem commercially reasonable or
otherwise as may be permitted by law.  Without limiting the generality of the
foregoing, the Agent may (i) without demand or notice to the Debtors (except as
required under the Credit Agreement or applicable law), collect, receive or take
possession of the Collateral or any part thereof, and for that purpose the Agent
(and/or its Agents, servicers or other independent contractors) may enter upon
any premises on which the Collateral is located and remove the Collateral
therefrom or render it inoperable, and/or (ii) sell, lease or otherwise dispose
of the Collateral, or any part thereof, in one or more parcels at public or
private sale or sales, at the Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Agent may, in its
reasonable discretion, deem commercially reasonable or otherwise as may be
permitted by law.  The Agent and, subject to the terms of the Credit Agreement,
each of the Lenders shall have the right at any public sale or sales, and, to
the extent permitted by applicable law, at any private sale or sales, to bid
(which bid may be, in whole or in part, in the form of cancellation of
indebtedness) and become a purchaser of the Collateral or any part thereof free
of any right of redemption on the part of the Debtors, which right of redemption
is hereby expressly waived and released by the Debtors to the extent permitted
by applicable law.  The Agent may require the Debtors to assemble the Collateral
and make it available to the Agent at any place designated by the Agent to allow
the Agent to take possession or dispose of such Collateral.  The Debtors agree
that the Agent shall not be obligated to give more than ten (10) days prior
written notice of the time and place of any public sale or of the time after
which any private sale may take place and that such notice shall constitute
reasonable notice of such matters.  The foregoing shall not require notice if
none is required by applicable law.  The Agent shall not be obligated to make
any sale of Collateral if, in the exercise of its reasonable discretion, it
shall determine not to do so, regardless of the fact that notice of sale of
Collateral may have been given.  The Agent may, without notice or publication
(except as required by applicable law), adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned.  The Debtors shall be liable
for all reasonable expenses of retaking, holding, preparing for sale or the
like, and all reasonable attorneys’ fees, legal expenses and other costs and
expenses incurred by the Agent in connection with the collection of the
Indebtedness and the enforcement of the Agent’s rights under this Agreement and
the Credit Agreement.  The Debtors shall, to the extent permitted by applicable
law, remain liable for any deficiency if the proceeds of any such sale or other
disposition of the Collateral (conducted in conformity with this clause (ii) and
applicable law) applied to the Indebtedness are insufficient to pay the
Indebtedness in full.  The Agent shall apply the proceeds from the sale of the
Collateral hereunder against the Indebtedness in such order and manner as
provided in the Credit Agreement.

 
 
22

--------------------------------------------------------------------------------

 
 
 
(c)
The Agent may cause any or all of the Collateral held by it to be transferred
into the name of the Agent or the name or names of the Agent’s nominee or
nominees.

 
 
(d)
The Agent may exercise any and all rights and remedies of the Debtors under or
in respect of the Collateral, including, without limitation, any and all rights
of the Debtors to demand or otherwise require payment of any amount under, or
performance of any provision of any of the Collateral and any and all voting
rights and corporate powers in respect of the Collateral.

 
 
(e)
On any sale of the Collateral, the Agent is hereby authorized to comply with any
limitation or restriction with which compliance is necessary (based on a
reasoned opinion of the Agent’s counsel) in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser or
purchasers by any applicable Governmental Authority.

 
 
(f)
The Agent may direct account debtors and any other parties liable for any
payment under any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to the Agent or as the Agent shall direct.

 
 
23

--------------------------------------------------------------------------------

 
 
 
(g)
In the event of any sale, assignment or other disposition of the Intellectual
Property Collateral, the goodwill of the business connected with and symbolized
by any Collateral subject to such disposition shall be included, and the Debtors
shall supply to the Agent or its designee the Debtors’ know-how and expertise
related to the Intellectual Property Collateral subject to such disposition, and
the Debtors’ notebooks, studies, reports, records, documents and things
embodying the same or relating to the inventions, processes or ideas covered by
and to the manufacture of any products under or in connection with the
Intellectual Property Collateral subject to such disposition.

 
 
(h)
For purposes of enabling the Agent to exercise its rights and remedies under
this Section 6.1 and enabling the Agent and its successors and assigns to enjoy
the full benefits of the Collateral, the Debtors hereby grant to the Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Debtors) to use, assign, license or sublicense any of
the Intellectual Property Collateral, Computer Records or Software (including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and all computer programs used for the completion or
printout thereof), exercisable upon the occurrence and during the continuance of
a Default or an Event of Default (and thereafter if Agent succeeds to any of the
Collateral pursuant to an enforcement proceeding or voluntary arrangement with
Debtor), except as may be prohibited by any licensing agreement relating to such
Computer Records or Software.  This license shall also inure to the benefit of
all successors, assigns, transferees of and purchasers from the Agent.

 
6.2          Private Sales.
 
 
(a)
In view of the fact that applicable securities laws may impose certain
restrictions on the method by which a sale of the Pledged Shares may be effected
after an Event of Default, Debtors agree that upon the occurrence and during the
continuance of an Event of Default, the Agent may from time to time attempt to
sell all or any part of the Pledged Shares by a private sale in the nature of a
private placement, restricting the bidders and prospective purchasers to those
who will represent and agree that they are “accredited investors” within the
meaning of Regulation D promulgated pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), and are purchasing for investment only and not
for distribution. In so doing, the Agent may solicit offers for the Pledged
Shares, or any part thereof, from a limited number of investors who might be
interested in purchasing the Pledged Shares. Without limiting the methods or
manner of disposition which could be determined to be commercially reasonable,
if the Agent hires a firm of regional or national reputation that is engaged in
the business of rendering investment banking and brokerage services to solicit
such offers and facilitate the sale of the Pledged Shares, then the Agent’s
acceptance of the highest offer (including its own offer, or the offer of any of
the Lenders at any such sale) obtained through such efforts of such firm shall
be deemed to be a commercially reasonable method of disposition of such Pledged
Shares.  The Agent shall not be under any obligation to delay a sale of any of
the Pledged Shares for the period of time necessary to permit the issuer of such
securities to register such securities under the laws of any jurisdiction
outside the United States, under the Securities Act or under any applicable
state securities laws, even if such issuer would agree to do so.

 
 
(b)
The Debtors further agree to do or cause to be done, to the extent that the
Debtors may do so under applicable law, all such other reasonable acts and
things as may be necessary to make such sales or resales of any portion or all
of the Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at the Debtors’
expense.

 
 
24

--------------------------------------------------------------------------------

 
 
6.3          Establishment of Cash Collateral Account; and Lock Box.
 
 
(a)
Notwithstanding anything to the contrary in this Agreement, in the case of any
Event of Default under Section 9.1(i) of the Credit Agreement, immediately
following the occurrence thereof, and in the case of any other Event of Default,
upon the termination of any commitments to extend credit under the Credit
Agreement, the acceleration of any Indebtedness arising under the Credit
Agreement and/or the exercise of any other remedy in each case by the requisite
Lenders under Section 9.2 of the Credit Agreement, there shall be established by
each Debtor with the Agent, for the benefit of the Lenders in the name of the
Agent, a segregated non-interest bearing cash collateral account (the “Cash
Collateral Account”) bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Agent and the Lenders;
provided, however, that the Cash Collateral Account may be an interest-bearing
account with a commercial bank (including Comerica or any other Lender which is
a commercial bank) if determined by the Agent, in its reasonable discretion, to
be practicable, invested by the Agent in its sole discretion, but without any
liability for losses or the failure to achieve any particular rate of
return.  Furthermore, in connection with the establishment of a Cash Collateral
Account under the first sentence of this Section 6.3 (and on the terms and
within the time periods provided thereunder), (i) each Debtor agrees to
establish and maintain (and the Agent, acting at the request of the Lenders, may
establish and maintain) at Debtor’s sole expense a United States Post Office
lock box (the “Lock Box”), to which the Agent shall have exclusive access and
control.  Each Debtor expressly authorizes the Agent, from time to time, to
remove the contents from the Lock Box for disposition in accordance with this
Agreement; and (ii) each Debtor shall notify all account debtors that all
payments made to Debtor (a) other than by electronic funds transfer, shall be
remitted, for the credit of Debtor, to the Lock Box, and Debtor shall include a
like statement on all invoices, and (b) by electronic funds transfer, shall be
remitted to the Cash Collateral Account, and Debtor shall include a like
statement on all invoices. Each Debtor agrees to execute all documents and
authorizations as reasonably required by the Agent to establish and maintain the
Lock Box and the Cash Collateral Account.  It is acknowledged by the parties
hereto that any lockbox presently maintained or subsequently established by a
Debtor with the Agent may be used, subject to the terms hereof, to satisfy the
requirements set forth in the first sentence of this Section 6.3.

 
 
(b)
Notwithstanding anything to the contrary in this Agreement, in the case of any
Event of Default under Section 9.1(i) of the Credit Agreement, immediately
following the occurrence thereof, and in the case of any other Event of Default,
upon the termination of any commitments to extend credit under the Credit
Agreement, the acceleration of any Indebtedness arising under the Credit
Agreement and/or the exercise of any other remedy in each case by the requisite
Lenders under Section 9.2 of the Credit Agreement, any and all cash (including
amounts received by electronic funds transfer), checks, drafts and other
instruments for the payment of money received by each Debtor at any time, in
full or partial payment of any of the Collateral consisting of Accounts or
Inventory, shall forthwith upon receipt be transmitted and delivered to the
Agent, properly endorsed, where required, so that such items may be collected by
the Agent. Any such amounts and other items received by a Debtor shall not be
commingled with any other of such Debtor’s funds or property, but will be held
separate and apart from such Debtor’s own funds or property, and upon express
trust for the benefit of the Agent until delivery is made to the Agent.  All
items or amounts which are remitted to a Lock Box or otherwise delivered by or
for the benefit of a Debtor to the Agent on account of partial or full payment
of, or any other amount payable with respect to, any of the Collateral shall, at
the Agent’s option, be applied to any of the Indebtedness, whether then due or
not, in the order and manner set forth in the Credit Agreement. No Debtor shall
have any right whatsoever to withdraw any funds so deposited. Each Debtor
further grants to the Agent a first security interest in and Lien on all funds
on deposit in such account. Each Debtor hereby irrevocably authorizes and
directs the Agent to endorse all items received for deposit to the Cash
Collateral Account, notwithstanding the inclusion on any such item of a
restrictive notation, e.g., “paid in full”, “balance of account”, or other
restriction.

 
 
25

--------------------------------------------------------------------------------

 
 
6.4          Default Under Credit Agreement.  Subject to any applicable notice
and cure provisions contained in the Credit Agreement, the occurrence of any
Event of Default (as defined in the Credit Agreement), including without limit a
breach of any of the provisions of this Agreement, shall be deemed to be an
Event of Default under this Agreement.
 
ARTICLE 7
Miscellaneous
 
7.1          No Waiver; Cumulative Remedies.  No failure on the part of the
Agent to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege.  The rights and
remedies provided for in this Agreement are cumulative and not exclusive of any
rights and remedies provided by law.
 
7.2          Successors and Assigns.  Subject to the terms and conditions of the
Credit Agreement, this Agreement shall be binding upon and inure to the benefit
of the Debtors and the Agent and their respective heirs, successors and assigns,
except that the Debtors may not assign any of their rights or obligations under
this Agreement without the prior written consent of the Agent.
 
7.3          AMENDMENT; ENTIRE AGREEMENT.  THIS AGREEMENT AND THE CREDIT
AGREEMENT REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
HERETO.  The provisions of this Agreement may be amended or waived only by an
instrument in writing signed by the parties hereto.
 
7.4          Notices.  All notices, requests, consents, approvals, waivers and
other communications hereunder shall be in writing (including, by facsimile
transmission) and mailed, faxed or delivered to the address or facsimile number
specified for notices on signature pages hereto; or, as directed to the Debtors
or the Agent, to such other address or number as shall be designated by such
party in a written notice to the other. All such notices, requests and
communications shall, when sent by overnight delivery, or faxed, be effective
when delivered for overnight (next business day) delivery, or transmitted in
legible form by facsimile machine (with electronic confirmation of receipt),
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if otherwise delivered, upon delivery; except that
notices to the Agent shall not be effective until actually received by the
Agent.
 
 
26

--------------------------------------------------------------------------------

 
 
7.5          GOVERNING LAW; SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.
 
 
(a)
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF MICHIGAN.

 
 
(b)
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF MICHIGAN OR OF THE UNITED
STATES FOR THE EASTERN DISTRICT OF MICHIGAN, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE DEBTOR AND THE AGENT CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.  EACH OF THE DEBTOR AND THE AGENT IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY LOAN
DOCUMENT.

 
7.6          Headings.  The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
 
7.7          Survival of Representations and Warranties.  All representations
and warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the execution and delivery of this Agreement, and no
investigation by the Agent shall affect the representations and warranties or
the right of the Agent or the Lenders to rely upon them.
 
7.8          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
7.9          Waiver of Bond.  In the event the Agent seeks to take possession of
any or all of the Collateral by judicial process, the Debtors hereby irrevocably
waive any bonds and any surety or security relating thereto that may be required
by applicable law as an incident to such possession, and waives any demand for
possession prior to the commencement of any such suit or action.
 
7.10          Severability.  Any provision of this Agreement which is determined
by a court of competent jurisdiction to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
 
7.11          Construction.  Each Debtor and the Agent acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel and that
this Agreement shall be construed as if jointly drafted by the Debtors and the
Agent.
 
7.12          Termination; Reinstatement.  If all of the Indebtedness (other
than contingent liabilities pursuant to any indemnity, including without
limitation Section 5.5 and Section 5.6, for claims which have not been asserted,
or which have not yet accrued) shall have been paid and performed in full (in
cash) and all commitments to extend credit or other credit accommodations under
the Credit Agreement have been terminated, the Agent shall, upon the written
request of the Debtors, execute and deliver to the Debtors a proper instrument
or instruments acknowledging the release and termination of the security
interests created by this Agreement, and shall duly assign and deliver to the
Debtors (without recourse and without any representation or warranty) such of
the Collateral as may be in the possession of the Agent and has not previously
been sold or otherwise applied pursuant to this Agreement; provided however
that, the effectiveness of this Agreement shall continue or be reinstated, as
the case may be, in the event: (a) that any payment received or credit given by
the Agent or the Lenders, or any of them, is returned, disgorged, rescinded or
required to be recontributed to any party as an avoidable preference,
impermissible setoff, fraudulent conveyance, restoration of capital or otherwise
under any applicable state, federal, or local law of any jurisdiction, including
laws pertaining to bankruptcy or insolvency, and this Agreement shall thereafter
be enforceable against the Debtors as if such returned, disgorged, recontributed
or rescinded payment or credit has not been received or given by the Agent or
the Lenders, and whether or not the Agent or any Lender relied upon such payment
or credit or changed its position as a consequence thereof or (b) that any
liability is imposed, or sought to be imposed against the Agent or the Lenders,
or any of them, relating to the environmental condition of any of property
mortgaged or pledged to the Agent on behalf of the Lenders by any Debtor, the
Borrower or other party as collateral (in whole or part) for any indebtedness or
obligation evidenced or secured by this Agreement, whether such condition is
known or unknown, now exists or subsequently arises (excluding only conditions
which arise after acquisition by the Agent or any Lender of any such property,
in lieu of foreclosure or otherwise, due to the wrongful act or omission of the
Agent or such Lenders, or any person other than the Borrower, the Subsidiaries,
or any Affiliates of the Borrower or the Subsidiaries), and this Agreement shall
thereafter be enforceable against the Debtors to the extent of all such
liabilities, costs and expenses (including reasonable attorneys’ fees) incurred
by the Agent or Lenders as the direct or indirect result of any such
environmental condition but only for which the Borrower is obligated to the
Agent and the Lenders pursuant to the Credit Agreement. For purposes of this
Agreement “environmental condition” includes, without limitation, conditions
existing with respect to the surface or ground water, drinking water supply,
land surface or subsurface strata and the ambient air.
 
 
27

--------------------------------------------------------------------------------

 
 
7.13          Release of Collateral. The Agent shall, upon the written request
of the Debtors, execute and deliver to the Debtors a proper instrument or
instruments acknowledging the release of the security interest and Liens
established hereby on any Collateral (other than the Pledged Shares): (a) if the
sale or other disposition of such Collateral is permitted under the terms of the
Credit Agreement and, at the time of such proposed release, both before and
after giving effect thereto, no Default or Event of Default has occurred and is
continuing, (b) if the sale or other disposition of such Collateral is not
permitted under the terms of the Credit Agreement, provided that the requisite
Lenders under such Credit Agreement shall have consented to such sale or
disposition in accordance with the terms thereof, or (c) if such release has
been approved by the requisite Lenders in accordance with the terms of the
Credit Agreement.
 
7.14          WAIVER OF JURY TRIAL.  EACH DEBTOR AND THE AGENT WAIVES ITS RIGHTS
TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY EITHER SUCH PARTY AGAINST THE OTHER, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH DEBTOR AND THE AGENT AGREE
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, EACH SUCH PARTY FURTHER AGREES THAT ITS
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
 
 
28

--------------------------------------------------------------------------------

 
 
7.15          Consistent Application.  The rights and duties created by this
Agreement shall, in all cases, be interpreted consistently with, and shall be in
addition to (and not in lieu of), the rights and duties created by the Credit
Agreement or the other Loan Documents.  In the event that any provision of this
Agreement shall be inconsistent with any provision of the Credit Agreement, such
provision of the Credit Agreement shall govern.
 
7.16          Continuing Lien.  The security interest granted under this
Security Agreement shall be a continuing security interest in every respect
(whether or not the outstanding balance of the Indebtedness is from time to time
temporarily reduced to zero) and the Agent’s security interest in the Collateral
as granted herein shall continue in full force and effect for the entire
duration that the Credit Agreement remains in effect and until all of the
Indebtedness are repaid and discharged in full, and no commitment (whether
optional or obligatory) to extend any credit under the Credit Agreement remain
outstanding.
 
[Signature Pages to Follow]
 
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.
 
DEBTORS:


MULTIMEDIA GAMES, INC.
 
By:           /s/ Patrick J. Ramsey 
Name:  Patrick J. Ramsey
Title:  President
 
Address for Notices:
206 Wild Basin Road South, Building B
Austin, TX 78746
Tel: 512-334-7500
Fax: 512-334-7696
Attention: General Counsel
 
 
MGAM SYSTEMS, INC.
 
By:           /s/ Patrick J. Ramsey 
Name:  Patrick J. Ramsey
Title:  President
 
Address for Notices:
206 Wild Basin Road South, Building B
Austin, TX 78746
Tel: 512-334-7500
Fax: 512-334-7696
Attention: General Counsel
 
MEGABINGO INTERNATIONAL, LLC
 
By: Multimedia Games, Inc.
Title:  Manager
 
By:           /s/ Patrick J. Ramsey 
Name:  Patrick J. Ramsey
Title:  President
 
Address for Notices:
206 Wild Basin Road South, Building B
Austin, TX 78746
Tel: 512-334-7500
Fax: 512-334-7696
Attention: General Counsel
 
 
MULTIMEDIA GAMES HOLDING
COMPANY, INC.
 
By:           /s/ Patrick J. Ramsey 
Name:  Patrick J. Ramsey
Title:  President and Chief Executive Officer
 
Address for Notices:
206 Wild Basin Road South, Building B
Austin, TX 78746
Tel: 512-334-7500
Fax: 512-334-7696
Attention: General Counsel
 
MGAM TECHNOLOGIES, LLC
 
By:  Multimedia Games, Inc.
Title:  Manager
 
By:           /s/ Patrick J. Ramsey 
Name: Patrick J. Ramsey
Title:  President
 
Address for Notices:
206 Wild Basin Road South, Building B
Austin, TX 78746
Tel: 512-334-7500
Fax: 512-334-7696
Attention: General Counsel
 
 

[Signatures Continued on Following Page]
 
 
30

--------------------------------------------------------------------------------

 
 
[Signature Page – Amended and Restated Security Agreement]


AGENT:


COMERICA BANK, as Agent




By:           /s/ Paul
Gerling                                                                
Name:  Paul Gerling
Title: Senior Vice President
Address for Notices:
One Detroit Center, 9th Floor
500 Woodward Avenue
Detroit, Michigan 48226
Telephone No.: 313/222/9434
Attention:
 
 
31

--------------------------------------------------------------------------------

 


EXHIBIT A
TO
SECURITY AGREEMENT
 
FORM OF AMENDMENT
 
This Amendment,
dated                                                                , 20__, is
delivered pursuant to Section 4.8(b) of the Security Agreement referred to
below.  The undersigned hereby agrees that this Amendment may be attached to the
Amended and Restated Security Agreement dated as of [August ___, 2011], between
the undersigned and Comerica Bank, as the Agent for the benefit of the Lenders
referred to therein (the “Security Agreement”), and (a) [that the intellectual
property listed on Schedule A]/[that the shares of stock, membership interests,
partnership units, notes or other instruments listed on Schedule A] annexed
hereto shall be and become part of the Collateral referred to in the Security
Agreement and shall secure payment and performance of all Indebtedness as
provided in the Security Agreement and (b) that Schedule A shall be deemed to
amend [Schedule 1.2/Schedule 1.1] by supplementing the information provided on
such Schedule with the information set forth on Schedule A.
 
Capitalized terms used herein but not defined herein shall have the meanings
therefor provided in the Security Agreement.
 

 
___________________________________
 
 
By:                                                                          
Name:                                                                        
Title:                                                                            
 
 
COMERICA BANK, as Agent
 
By:                                                                           
Name:                                                                        
Title:                                                                          
 
 
32

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
JOINDER AGREEMENT
(Security Agreement)
 
 
THIS JOINDER AGREEMENT (the “Joinder Agreement”) is dated as of ______________,
____ by , a  (“New Debtor”).
 
WHEREAS, pursuant to Section 7.13 of that certain Amended and Restated Credit
Agreement dated as of [August ___, 2011] (as amended or otherwise modified from
time to time, the “Credit Agreement”) by and among Multimedia Games, Inc., a
Delaware corporation (formerly known as MegaBingo, Inc.), and MGAM Systems,
Inc., a Delaware corporation (each, individually a “Borrower,” and collectively
the “Borrowers”), the financial institutions signatory thereto from time to time
(the “Lenders”) and Comerica Bank, as Agent for the Lenders (in such capacity,
“Agent”), the New Debtor is required to execute and deliver a joinder agreement
to the Security Agreement.
 
WHEREAS, in order to comply with the Credit Agreement, New Debtor executes and
delivers this Joinder Agreement in accordance therewith.
 
NOW THEREFORE, as a further inducement to Lenders to continue to provide credit
accommodations to the Borrowers, New Debtor hereby covenants and agrees as
follows:
 
A.           All capitalized terms used herein shall have the meanings assigned
to them in the Credit Agreement unless expressly defined to the contrary.
 
B.           New Debtor hereby enters into this Joinder Agreement in order to
comply with Section 7.13 of the Credit Agreement and does so in consideration of
the Advances made or to be made from time to time under the Credit Agreement and
the other Loan Documents.
 
C.           Schedule [insert appropriate Schedule] attached to this Joinder
Agreement is intended to supplement Schedule [insert appropriate Schedule] of
the Security Agreement with the respective information applicable to New Debtor.
 
D.           New Debtor shall be considered, and deemed to be, for all purposes
of the Credit Agreement, the Security Agreement and the other Loan Documents, a
Debtor under the Security Agreement as fully as though New Debtor had executed
and delivered the Security Agreement at the time originally executed and
delivered under the Credit Agreement and hereby ratifies and confirms its
obligations under the Security Agreement, all in accordance with the terms
thereof and shall be deemed to have made each representation and warranty set
forth in the Security Agreement.
 
E.           No Default or Event of Default (each such term being defined in the
Credit Agreement) has occurred and is continuing under the Credit Agreement.
 
F.           This Joinder Agreement shall be governed by the laws of the State
of Michigan and shall be binding upon New Debtor and its successors and assigns.
 
 
33

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned New Debtor has executed and delivered this
Joinder Agreement as of ____________________________, _____.
 
[NEW DEBTOR]
 
 
By:                                                                           
Name:                                                                        
Title:                                                                          
                                                                       


Accepted:


COMERICA BANK, as Agent


 
By:                                                                           
Name:                                                                        
Title:                                                                          
 
 
34

--------------------------------------------------------------------------------

 


EXHIBIT C


FORM OF COLLATERAL COMPLIANCE CERTIFICATE


To:           Comerica Bank as Agent (the “Agent”) and the Lenders


Re:
Amended and Restated Security Agreement dated as of [August ___, 2011] by and
among Multimedia Games, Inc., a Delaware corporation, and MGAM Systems, Inc., a
Delaware corporation and such other entities which from time to time become
parties thereto (each a “Debtor” and collectively, the “Debtors”) and Agent, (as
the same may be amended, restated or otherwise modified from time to time, the
“Security Agreement”; capitalized terms not otherwise defined herein shall have
the meanings set forth in the Security Agreement).



Reference is made to Section 4.6 of the Security Agreement.  The undersigned
hereby represents and warrants to Agent and the Lenders, in consideration of the
loans extended to Borrower, as follows:


1.           Locations.  No Debtor has any leased or owned location, or any
Collateral located with a warehousemen or bailee, which has not been previously
disclosed in writing to Agent, or is not set forth on Schedule 1 attached
hereto, which sets forth the information required by Section 3.3(a)(ii) and
Section 3.3(a)(iii) of the Security Agreement, as applicable, for all previously
undisclosed locations.


2.           Deposit Accounts.  No Debtor has any Deposit Accounts, cash
collateral accounts or investment accounts (other than with Agent) which have
not been previously disclosed in writing to Agent, or are not set forth on
Schedule 2 attached hereto, which sets forth the information required by Section
3.3(b) of the Security Agreement as to each previously undisclosed account.


3.           Intellectual Property.  No Debtor has any registered Patents,
Patent Licenses, registered Trademarks, Trademark Licenses, registered
Copyrights and Copyright Licenses which have not been previously disclosed in
writing to Agent, or are not set forth on Schedule 3 attached hereto, which sets
forth the information required by Section 3.3(d) of the Security Agreement for
such previously undisclosed Intellectual Property Collateral.


4.           Pledged Shares.  None of the Debtors, singly or collectively, hold
any Pledged Shares which have not been previously disclosed to Agent in writing
except as set forth on Schedule 4 attached hereto, which sets forth the
information required by Section 3.4(c) of the Security Agreement for such
previously undisclosed Pledged Shares.


5.           Promissory Notes; Tangible Chattel Paper.  None of the Debtors,
singly or collectively, have promissory notes or tangible Chattel Paper for
which the principal amount or obligations evidenced thereunder are, in
aggregate, in excess of $  which promissory notes and/or Chattel Paper have not
been previously disclosed to Agent in writing, assigned and delivered to Agent
in accordance with Section 4.1(a) of the Security Agreement, except as set forth
on Schedule 5 attached hereto.


6.           Electronic Chattel Paper.  None of the Debtors, singly or
collectively, have electronic Chattel Paper or any “transferable record”
evidencing obligations, in the aggregate, in excess of $______, which have not
previously been disclosed to Agent in writing, and over which Agent has not been
granted control in accordance with Section 4.1(b) of the Security Agreement,
except as set forth on Schedule 6 attached hereto.


7.           Letters of Credit.  None of the Debtors, singly or collectively,
are beneficiaries under letters of credit, with an aggregate face amount in
excess of $ , which have not previously been disclosed to Agent in writing, and
over which Agent has not been granted a Lien in compliance with the terms of
Section 4.1(c) of the Security Agreement, except as set forth on Schedule 7
attached hereto.
 
 
35

--------------------------------------------------------------------------------

 


8.           Commercial Tort Claims.  None of the Debtors, singly or
collectively, have any commercial tort claims which, in the aggregate, are
reasonably estimated to have a value in excess of $ , which claims have not
previously been disclosed to Agent in writing and over which Agent has not been
granted a Lien in compliance with Section 4.1(d) of the Security Agreement,
except as set forth on Schedule 8 attached hereto.


9.           Vehicles, Aircraft and Vessels.  None of the Debtors, singly or
collectively, own Vehicles (other than Vehicles used by executive employees),
aircraft or vessels with a fair market value in excess of $  which have not been
previously disclosed in writing to Agent, except as set forth on Schedule 9
attached hereto.


10.           Life Insurance.  None of the Debtors are beneficiaries of any key
man life insurance policies which have not been previously disclosed in writing
to Agent, except as set forth on Schedule 10 attached hereto.


IN WITNESS WHEREOF, the undersigned have executed this Collateral Compliance
Report, as of this ____ day of , .
 
 
[DEBTORS]
 
 
By:                                                                           
Name:                                                                        
Title:                                                                          
 
 
 
36